Judgment affirmed. Defendant-appellant, as a parolee, was deprived of no constitutional rights by the search and seizure which was made under the circumstances of this case (People ex rel. Natoli v. Lewis, 287 N. Y. 478; Anderson v. Corall, 263 U. S. 193).
Concur: Judges' Dye, Van Voorhís, Burke, Scileppi and Bergan. Chief Judge Desmond concurs solely on the ground that the search of the parolee’s apartment was incidental to his arreSt oh a valid administrative warrant; Judge Fuld dissents in the following opinion.